DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.		Claims 1-18 are allowed.
3.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Javan Roshtkhari et al. (U.S. patent pub. 20148/0336704 A1) discloses a method and system to calibrate an imaging device/camera by establishing a relationship with camera three dimensional points in a scene with two dimensional points in an image. Javan Roshtkhari et al. nor any other prior art of record, regarding claim 1, teaches the features of “determining that a reliability of the first estimate of the homographic transformation parameters for the first frame is below a predetermined threshold; based on determining that the reliability of the first estimate of the homographic transformation parameters for the first frame is below the predetermined threshold, obtaining a second estimate, based on the identified dense features for the first frame, of the homographic transformation parameters for the first frame; obtaining homographic transformation parameters for a second frame of the video, wherein the homographic transformation parameters for the second frame represent a transformation between the image plane and the ground plane for the second frame and wherein the second frame precedes or follows the first frame by no more than 1 second of video playtime; obtaining dense features associated with the second frame; and generating a refined estimate of the homographic transformation parameters for the first frame based on (1) the second estimate of the homographic transformation parameters for the first frame, (2) the homographic transformation parameters for the second frame of the video, and (3) the dense features associated with the second frame,” these, in combination with the other claim limitations. Regarding claim 6, none of the prior art of record teaches the features of "obtaining additional homographic transformation parameters, the additional homographic transformation parameters representing transformation between the image plane and the ground plane for a second frame of the video and wherein the second frame precedes or follows the first frame by no more than 1 second of video playtime; obtaining dense features associated with the second frame; and refining the first estimate of the homographic transformation parameters for the first frame into a refined estimate of the homographic transformation parameters for the first frame based on (1) the first estimate of the homographic transformation parameters for the first frame, (2) the additional homographic transformation parameters associated with the second frame, and (3) the dense features associated with the second frame," these, in combination with the other claim limitations. Regarding claim 16, none of the prior art of record teaches the features of "match, using the machine learning tool, a plurality of real markings in a frame of the video presentation to a corresponding plurality of virtual markings in the template of the venue; determine, based on the matched markings, second homography parameters representing the homographic transformation between the image plane and the ground plane; determine that the first homography parameters differ from the second homography parameters by at least a threshold; and based on determining that the first homography parameters differ from the second homography parameters by at least the threshold, soliciting corrective input from at least one user, where such corrective input indicates locations of the real markings within the frame," these, in combination with the other claim limitations. Regarding claims 2-5, 7-15, 17, and 18, these claims are directly or indirectly dependent from allowable independent claims 1, 6, or 16, respectively, therefore, these claims are allowed.
4.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
June 2, 2022